Citation Nr: 0217758	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for right upper 
extremity repetitive motion disorder, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for left upper 
extremity repetitive motion disorder, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the veteran's claims for 
ratings in excess of 20 percent for his right upper 
extremity disorder and in excess of 20 percent for his 
left upper extremity repetitive motion disorder.  The 
veteran filed a timely appeal to these adverse 
determinations.

The veteran requested to testify at a personal hearing in 
Washington, DC before a member of the Board, and such a 
hearing was scheduled according to a December 2000 
notification letter.  A hearing date was set for March 1, 
2001, and the veteran was so notified.  According to a 
February 2001 memorandum from the veteran's 
representative, the veteran would not be able to appear 
for the scheduled hearing.  However, a new hearing was not 
requested.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review 
of the case may now proceed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2002).

When this matter was previously before the Board in March 
2001 it was remanded to the RO for further development, 
which has been accomplished.  The case is now before the 
Board for appellate consideration.

A review of the record reveals that in an examination 
report dated in July 2000, Shannon Howe, M.D. indicated 
that the veteran was suffering from pain in his hands when 
he performed any repeated activities.  She indicated that 
"He is not able to work at this time and had to quit his 
job [a]s a security officer because he was unable to fire 
a gun."  The Board determines that a liberal reading of 
Dr. Howe's statement reasonably raises the issue of 
entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.  See Douglas v. Derwinski, 2 Vet. App. 435, 
438-39 (1992); EF v. Derwinski, 324, 326 (1991).  As this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's right upper extremity repetitive motion 
disorder is primarily manifested by subjective sensory 
complaints which result in no more than mild incomplete 
paralysis, with no objective evidence of disability on 
frequent and repeated electromyographs, nerve conduction 
studies, x-rays, carpal tunnel syndrome studies, and 
serology testing for rheumatoid arthritis.

3.  The veteran's left upper extremity repetitive motion 
disorder is primarily manifested by subjective sensory 
complaints which result in no more than mild incomplete 
paralysis, with no objective evidence of disability on 
frequent and repeated electromyographs, nerve conduction 
studies, x-rays, carpal tunnel syndrome studies, and 
serology testing for rheumatoid arthritis.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 
20 percent for right upper extremity repetitive motion 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8599-
8513 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for an evaluation in excess of 
20 percent for left upper extremity repetitive motion have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.124a, Diagnostic Code 8599-8513 (2002); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, as well as 
notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision 
dated in May 1997, in the statement of the case (SOC) 
issued in May 1997, in the supplemental statements of the 
case (SSOCs) issued in April 1999, June 2000 and July 
2002, in the Board remand dated in March 2001, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable 
regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in July 2002, the RO provided the veteran with 
detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issues on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained.  The 
evidence of record includes post-service private treatment 
notes, examination reports, and medical statements, VA 
outpatient treatment notes, and numerous VA examination 
reports, including examinations by VA specialists, 
including testing consisting of electromyographs, nerve 
conduction studies, x-rays, bone scans, rheumatology 
tests, carpal tunnel syndrome tests, and extensive 
physical examinations, and several personal statements 
made by the veteran in support of his claim.  The RO has 
obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claims and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Factual Background

Relevant evidence contained in the veteran's claims file 
includes the report of a VA hands examination conducted in 
April 1998.  At that time, the veteran reported 
progressive pain and dysfunction (consisting of weakness, 
fatigability, and incoordination) with his hands.  He 
complained of a loss of manipulative ability, fingering, 
handling, and feeling with his hands such that he no 
longer felt capable of performing his occupation in 
security work.  He also complained of difficulty writing.

The examiner noted that, historically, the veteran had 
undergone many examinations, both neurologic and 
rheumatologic.  He indicated that a private 
rheumatologist, Dr. Finch, had raised a question of 
thoracic outlet syndrome.  Other neurologists had 
suggested a cervical spine disease and carpal tunnel 
syndrome, but all electromyograms EMGs had been normal.  
He also noted that Dr. Finch had recently diagnosed 
seronegative polyarthritis on the basis of a positive 
nuclear scan.

Examination revealed fair grip strength, swelling and 
tenderness of the metacarpophalangeal joints, and a full 
range of wrist motion, with pain on extreme extension.  
There was also a full range of motion of the elbows, a 
full range of motion of the shoulders, with pain, and a 
full range of motion of the cervical spine, with pain and 
crepitus.  The examiner rendered diagnoses of chronic 
seronegative polyarthritis and discogenic disease of the 
cervical spine.  The examiner explained in an addendum 
that the veteran was suffering from a rheumatoid-like 
arthritis, which mainly manifested itself as inflammation 
in the veteran's joints, especially his hands.

The veteran also underwent a VA orthopedic examination in 
April 1998.  Following a clinical examination, the 
examiner concluded that "In essence, the objective 
examination this morning of both upper extremities is 
completely normal."  The final diagnosis was of 
"subjective complaints of [an] intermittent nature 
occurring 3 to 4 times a day, interfering with his ability 
to write, carry out various tasks around the house and 
states that between episodes the symptoms pretty well 
become quiescent and indeed on physical examination by 
this examiner today I found no objective evidence of any 
disease in either upper extremity with full range of 
motion.  Therefore I cannot account for this patient's 
subjective complaints based on my orthopedic examination."

The veteran also underwent a VA rheumatology examination 
in May 2000.  At that time, the veteran complained of 
feeling stiffness for 30 minutes each morning, with no 
swelling.  He also indicated that he had pain daily, with 
occasional flare-ups of pain and swelling.  The examiner 
indicated that x-rays of the veteran's hands were normal.  
Following a full examination, the examiner rendered 
diagnoses of seronegative polyarthritis by history, 
possible carpal tunnel syndrome on the right, with 
symptoms suggestive of carpal tunnel syndrome but negative 
nerve conduction velocities in 1998, and hepatic fibrosis.

The veteran also underwent a VA orthopedic examination in 
May 2000.  At that time, the veteran complained of pain 
located primarily in the wrists and the proximal 
interphalangeal joints of both hands.  He also complained 
of occasional numbness in the arms, and of recurrent 
swelling of the hands, which began in the morning and 
gradually decreased during the day.

Physical examination revealed full motion in the 
shoulders, elbows, wrists, and fingers, with pain on 
hyperabduction of the shoulders and dorsiflexion of the 
wrists.  There was no evidence of synovitis in the 
shoulders or elbows.  Phalen's test failed to show results 
consistent with carpal tunnel syndrome, though it did 
cause numbness going up to the shoulders bilaterally.  
Grind test was slightly positive for the thumbs, but with 
no tenderness in the thumbs, metacarpophalangeal joints, 
or proximal interphalangeal joints.  All hand joints were 
stable with full flexion, and intrinsic and extrinsic 
musculature was good.  Forced grip on both hands was 
limited.

Following this physical examination, the examiner 
indicated that the veteran had been complaining of joint 
pains for 18 years, and that he had been worked up on 
multiple occasions for carpal tunnel syndrome, nerve 
conduction velocities and EMGs, all of which had been 
consistently negative.  He also noted that the veteran had 
been repeatedly found to be sero negative for any type of 
inflammatory arthritis, and that he had no signs of any 
physical disability.  The examiner concluded that "In 
summary, this man has persistent multiple joint pain which 
are [sic] exacerbated by repeated activity.  In spite of 
all this, on neurological finding, he has negative EMGs 
and [N]CVs, he remains consistently [s]ero negative and I 
can find no restriction in terms of his joint function at 
the present time."

Also relevant is the report of a rheumatology consultation 
dated in July 2000 from Shannon Howe, M.D., a private 
physician at Arizona Community Physicians.  Following a 
recitation of the findings of previous examiners, and her 
own examination of the veteran, Dr. Howe rendered a 
diagnosis of arthralgias.  She then commented as follows:

I'm not sure what to make [of] his 
symptoms given the current information.  
His physical examination is quite 
normal aside from mild stiffness of the 
right upper extremity and mild flexion 
contractures of the fingers; I see no 
evidence of any inflammatory disorder 
at this time and that speaks to the 
benign nature of this.  

She also indicated that because of the veteran's reported 
history of an abnormal bone scan and the severity of his 
reported symptoms, she would like to review the objective 
data before pursuing a workup again, as she did not feel 
that another workup was warranted given the lack of 
findings on her examination.

Also of record is a statement dated in August 2001 from 
the veteran's treating VA physician at the Tucson, Arizona 
VA Medical Center (VAMC).  This physician indicated that 
the veteran was suffering from several medical and 
emotional conditions, all of which had recently worsened.  
She indicated that the veteran was suffering from 
seronegative arthritis with multiple joint involvement, 
for which he was being treated by VA rheumatologists.  She 
indicated that this condition caused the veteran constant 
pain, requiring antiinflammatory and narcotic medications.

Most recently, the veteran again underwent a VA 
examination in March 2002.  At that time, the examiner 
reviewed the veteran's claims file, and indicated the 
findings and diagnoses of prior examiners, including those 
of Dr. Howe.  On examination, there was no swelling of the 
hands or wrists, but the veteran's proximal 
interphalangeal joints were tender to palpation.  Grip 
strength was slightly diminished bilaterally.  Capillary 
circulation was normal in the fingers of both hands.  He 
was tender about the mid dorsum of both wrists.  The 
veteran's fingers showed normal flexion and extension.  
Wrist movement was somewhat diminished, with complaints of 
pain at the terminal degrees of motion.  Range of motion 
testing revealed wrist dorsiflexion to 60 degrees on the 
right and to 65 degrees on the left; palmar flexion to 50 
degrees bilaterally; radial deviation to 5 degrees on the 
right and to 15 degrees on the left; and ulnar deviation 
to 20 degrees bilaterally.  

The elbows and forearms were also tender to palpation.  
Range of motion testing of the elbows revealed full 
extension to zero degrees bilaterally, with flexion on the 
right to 100 degrees and flexion on the left to 80 
degrees, again with complaints of pain at the terminal 
degrees of motion.  Pronation of the right and left 
forearm was normal.  Supination of the forearm on the 
right was to 45 degrees, and to 60 degrees on the left, 
with complaints of pain at terminal degrees of motion.  
The examiner rendered a diagnosis of "bilateral upper 
extremity - hands, wrists and elbows - with undiagnosed 
disorder pending further tests today."  He indicated that 
a whole body bone scan would be ordered to rule out 
arthritis.  In an addendum at the bottom of this report, 
the examiner stated that the bone scan had shown increased 
activity at the right elbow and hands.  The diagnosis was 
likely minimal arthritis of the elbow and hands.

The veteran has also submitted several statements in 
support of his claim, which, in the aggregate, set forth 
the veteran's complaints of pain in the hands, wrists, 
elbows and shoulders, particularly in the morning and 
after repetitive use.  He has indicated that his joint 
pain causes significant difficulty in many of the aspects 
of daily living, including showering, dressing, walking 
for more than 10 minutes, sitting for long periods, 
driving, and performing repetitive hand movements.  He 
also indicated that he has been several types of 
prescription medication to help alleviate the pain, and 
has been given elbow braces.

Pertinent Laws and Regulations 

The veteran's repetitive motion disorders of the right and 
left upper extremities have been evaluated as 20 percent 
disabling in each upper extremity by analogy to the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8513, pursuant to which the severity of paralysis of the 
nerves of the radicular groups is evaluated.  Under this 
code, different ratings are assigned depending on whether 
the disability affects the minor or the major side.  
According to this code, a 20 percent rating is warranted 
for mild incomplete paralysis of these nerves, whether of 
the minor or major side.  If such incomplete paralysis is 
moderate, a 30 percent rating (minor side) or a 40 percent 
rating (major side) is for application.  If such 
incomplete paralysis is severe, a 60 percent rating (minor 
side) or a 70 percent rating (major side) is for 
application.  Finally, if such paralysis is complete, an 
80 percent rating (minor side) or a 90 percent rating 
(major side) is for application.

In addition, the VA Schedule for Rating Disorders 
instructs that the term "incomplete paralysis" in 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  

Analysis

A review of the evidence detailed above reveals that the 
veteran's right and left upper extremity disorders is 
manifested principally by subjective complaints of 
persistent pain, occasional numbness and morning swelling 
in all of the joints of the upper extremities, including 
the shoulders, elbows, wrists, and fingers, as well as 
dysfunction of the hands, including loss of grip strength 
and manipulative ability.  Several diagnoses have been 
entertained, including seronegative polyarthritis, 
thoracic outlet syndrome, cervical spine discogenic 
disease, carpal tunnel syndrome, arthralgias and minimal 
arthritis of the right elbow and both hands.  Most of 
these diagnoses were equivocal, and none of these has been 
definitively accepted by more than one examiner.  
Moreover, several examiners have specifically stated that 
they were unable to account for the veteran's complaints, 
including the VA examiner who performed the April 1998 VA 
orthopedic examination, the VA examiner who performed the 
May 2000 VA orthopedic examination, the private examiner 
who performed the July 2000 rheumatologic examination, and 
the VA examiner who performed the March 2002 VA orthopedic 
examination.  In general, this lack of diagnosis was due 
not to the complexity of the medical findings on 
examination, but rather to a complete or nearly complete 
lack of any objective evidence of any disability of either 
upper extremity.  As noted on several occasions, frequent 
and repeated EMGs, NCVs, x-rays, carpal tunnel syndrome 
studies, and serology testing for rheumatoid arthritis in 
the past several years have all been completely normal.  

Furthermore, physical examination of the veteran on most 
occasions was entirely normal, such as in April 1998, when 
the VA examiner concluded that "the objective examination 
this morning of both upper extremities is completely 
normal" with "no objective evidence of any disease in 
either upper extremity."  Similarly, following a normal 
examination in May 2000, the VA examiner stated that he 
could find "no restriction in terms of his joint function 
at the present time."  Finally, in July 2000 Dr. Howe 
indicated that her physical examination of the veteran was 
"benign" and "quite normal," with no evidence of any 
inflammatory disorder.

However, in spite of the almost complete lack of findings 
of disability on most examinations, the Board observes 
that the veteran has complained of occasional numbness in 
the upper extremities, and has complained of diminished 
grip strength and manual maneuverability due to a lack of 
sensation.  In addition, diminished grip strength was 
noted by several examiners at the time of examination.  As 
noted above, the VA rating code instructs that in cases 
such as this, where the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  In light of the fact that the sensory 
involvement, i.e., numbness, reported by the veteran has 
been generally described as occasional or episodic, the 
Board finds that the veteran's disability is no more than 
mild, as contemplated by a 20 percent rating under DC 
8513.  However, given the lack of any evidence of 
pathology on repeated nerve conduction studies, carpal 
tunnel syndrome tests, and EMGs, the Board finds that the 
veteran's disability is not moderate, as contemplated by a 
40 percent (major) or a 30 percent (minor) rating.

The Board has also considered whether the veteran is 
entitled to a higher rating under the provision of other 
similar codes.  In particular, the Board has considered 
the applicability of DC 5025, pursuant to which the 
severity of fibromyalgia is evaluated.  However, while 
this code appears to contemplate many of the veteran's 
reported symptoms, the maximum rating provided under this 
code is 40 percent for the whole body.  As the veteran is 
already rated at 20 percent for disability of each upper 
extremity under DC 8513, which allows for separate ratings 
for each upper extremity, resulting in a combined 40 
percent rating for the veteran's body, a rating under DC 
5025 could not result in a higher overall rating for the 
veteran.  The Board has also considered switching the 
rating code used to evaluate the veteran's disabilities to 
DC 5205, given the apparent greater applicability of this 
code to the veteran's symptomatology, since the overall 
rating would not change.  However, the Board finds that 
rating the veteran's disorders under DC 8513 is clearly 
more advantageous to the veteran, as it allows for ratings 
up to 40 percent for each extremity, thus potentially 
allowing for future increased ratings, something which is 
not available under DC 5205.

The Board has also considered whether the veteran is 
entitled to a higher rating under the rating codes which 
evaluate the severity of musculoskeletal disorders based 
on limitation of motion, since the March 2002 VA 
examination showed some limitation of motion of the 
elbows, forearms and wrists.  In this regard, the Board 
has considered the applicability of DCs 5206 and 5207, 
pursuant to which the limitation of forearm flexion and 
extension, respectively, is evaluated.  Pursuant to DC 
5206, a limitation of forearm flexion to 100 degrees in 
the major (in this case, the right) arm corresponds to a 
10 percent rating.  In addition, a limitation of forearm 
flexion to 80 degrees in the minor (in this case, the 
left) arm corresponds to a 20 percent rating.  As such, 
rating the veteran's disorder under DC 5206 would not 
result in a higher rating for either arm.  Furthermore, 
since the veteran was most recently found to exhibit full 
extension to zero degrees of both forearms, a rating under 
DC 5207 would not result in a higher rating.

The Board has also considered the applicability of DC 
5213, pursuant to which the severity of limitation of 
forearm pronation and supination is evaluated.  Under DC 
5213, a 20 percent rating is warranted for either the 
major or minor limb when there is a loss of forearm 
pronation beyond the last quarter of arc, when the hand 
does not approach full pronation.  When motion is last 
beyond the middle of arc, either a 20 percent (minor limb) 
or a 30 percent (major limb) rating is for application.  
In this case, pronation of both the right and left forearm 
were found to be normal at the time of the March 2002 
examination.  Therefore, a rating for limitation of 
pronation is not warranted.  

DC 5213 also allows for a 10 percent rating for either the 
major or minor limb when supination of the forearm is 
limited to 30 degrees or less.  In this case, the 
veteran's limitation of forearm supination to 45 degrees 
on the right and to 60 degrees on the left exceeds the 
amount of limitation required for a compensable rating 
under this code.  In addition, since the only rating 
available is a 10 percent rating, the veteran could not 
receive a higher rating under this aspect of DC 5213 even 
if such criteria were met.

The Board has also considered the application of DC 5215, 
pursuant to which the limitation of motion of the wrist is 
evaluated.  Under this code, a 10 percent rating is 
warranted for both the major and minor limbs when 
dorsiflexion is limited to less than 15 degrees.  In 
addition, a 10 percent rating is warranted for both the 
major and minor limbs when palmar flexion is limited in 
line with the forearm.  However, since the veteran's wrist 
dorsiflexion (to 60 on the right and to 65 on the left) 
and his wrist palmar flexion (to 50 degrees bilaterally) 
are both well in excess of these limitations, a 
compensable rating under DC 5215 is not warranted.  The 
Board again notes that since the highest rating available 
under this code is a 10 percent rating, the veteran could 
not receive a higher rating under DC 5215 even if such 
criteria were met.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), held that where an evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must 
be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Moreover, it has been held that consideration of 
functional loss due to pain is not required when the 
current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As the veteran is not in receipt of the 
maximum schedular evaluation under all applicable 
Diagnostic Codes involving limitation of motion, the 
factors of DeLuca are for application.

In this regard, the veteran has complained of decreased 
functioning due to pain in the hands, wrists, elbows and 
shoulders, particularly in the morning and after 
repetitive use.  He has indicated that his joint pain and 
swelling causes significant difficulty in many of the 
aspects of daily living, including showering, dressing, 
walking for more than 10 minutes, sitting for long 
periods, driving, and performing repetitive hand 
movements.  Such symptoms would undoubtedly result in some 
functional loss in addition to that which has objectively 
been demonstrated, and which the Board must consider.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 206-7.  
However, even with consideration of these factors, the 
Board finds that the veteran is not entitled to higher 
ratings under the codes addressing limitation of motion.  
As noted above, many of these codes do not even provide 
for ratings in excess of the veteran's currently-assigned 
20 percent ratings per upper extremity.  Furthermore, the 
Board notes that the veteran was usually found objectively 
to have full motion of all joints of the upper 
extremities.  Furthermore, the examiner who performed the 
May 2000 VA orthopedic examination noted that the veteran 
had full ranges of motion but with pain in the shoulders 
and wrists, yet stated that even despite the veteran's 
persistent multiple joint pain, there was "no restriction 
in terms of his joint function at the present time."   
Finally, even when limited joint motion was noted, such as 
at the time of the March 2002 VA examination, the examiner 
indicated that pain on motion was only present at the 
terminal degrees of motion, thus indicating that most of 
the range of motion was pain-free.  Thus, the Board finds 
that the veteran's painful motion does not result in the 
assignment of a higher rating under the codes pursuant to 
which the severity of limited joint motion is rated.

The Board has also considered whether the veteran is 
entitled to a higher rating under the provisions of DC 
5003, pursuant to which the severity of degenerative 
arthritis is evaluated.  DC 5003 provides that 
degenerative arthritis established by 
x-ray findings is to be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected.  However, given that x-
rays of the veteran's upper extremities have generally 
been normal in recent years, and that even the recent bone 
scan in March 2002 only showed "likely" minimal arthritis 
of the right elbow and hands, it is not clear that the 
veteran currently suffers from degenerative arthritis 
which has been established by x-ray findings.  However, 
even if the Board were to concede that such x-ray findings 
established the presence of arthritis, the Board observes 
that, since an evaluation of the severity of the 
limitation of motion of the joints affected would not 
result in a rating in excess of the currently-assigned 20 
percent rating for each limb currently in effect, as 
explained above, a rating under DC 5003 would not result 
in a higher rating, since it is also based on limitation 
of motion.

Thus, after a careful review of the record, the Board 
finds that the preponderance of the evidence is against 
increased ratings for the veteran's repetitive motion 
disorder of the right upper extremity and the left upper 
extremity.  In reaching these decisions the Board has 
considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.

In reaching the foregoing decisions to deny increased 
ratings for the disabilities at issue, the Board has also 
given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002), as considered by the RO in 
its SOC issued in May 1997.  In this regard, however, the 
evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have 
an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the 
Board concludes that a grant of an increased evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. 









ORDER

A disability rating in excess of 20 percent for right 
upper extremity repetitive motion disorder is denied.

A disability rating in excess of 20 percent for left upper 
extremity repetitive motion disorder is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

